t c no united_states tax_court transport labor contract leasing inc subsidiaries petitioner commissioner of internal revenue respondent v docket no filed date p’s wholly owned subsidiary s made payments to certain truck drivers whom s leased to certain trucking companies s intended such payments to cover food and beverages expenses that such truck drivers paid while traveling away from home held the parties’ respective positions as to the import of 118_tc_428 rejected held further on the facts presented s is the common_law employer of the truck drivers to whom it made the payments at issue held further the limitation imposed by sec_274 applies to those payments michael i saltzman kathleen pakenham and todd c simmens for petitioner jack forsberg gary r shuler jr and eric johnson for respondent chiechi judge respondent determined the following defi- ciencies in petitioner’s federal_income_tax tax taxable_year ended aug deficiency dollar_figure big_number big_number big_number in an amendment to answer respondent alleged increases of dollar_figure dollar_figure and dollar_figure in the deficiencies in tax for petitioner’s taxable years ended date date and date respectively as a result of respon- dent’s disallowance of a net_operating_loss nol_carryback to each such taxable_year that petitioner claimed from its taxable_year ended date the issue remaining for decision2 is whether the limitation 1we shall refer to petitioner’s taxable years ended date date date date and date as taxable years and respec- tively 2our resolution of the issue remaining for decision will resolve the issues that respondent raised in the amendment to answer relating to the disallowance of an nol_carryback that petitioner claimed from its taxable_year imposed by sec_274 applies to the amounts per_diem_amounts that petitioner’s wholly owned subsidiary transport leasing contract inc tlc paid during each of the taxable years at issue to certain truck drivers truck drivers in order to cover the amounts that they spent for food and beverages we hold that it does findings of fact5 most of the facts have been stipulated and are so found petitioner had its principal office in arden hills minne- sota at the time it filed the petition in this case 3unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue all rule references are to the tax_court rules of prac- tice and procedure as in effect for taxable years that began after date sec_274 limits a deduction for food or beverages to percent of the amount otherwise allowable percent limitation prior to its amendment by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_469 obra_1993 sec_274 limited a deduction for food or beverages to percent of the amount otherwise allowable 80-percent limitation in the instant case the 80-percent limitation applies to taxable years ended date and date and the 50-percent limitation applies to taxable years ended on or after date 4the parties agree that in addition to food and beverage expenses the truck drivers in question paid certain incidental_expenses that tlc intended the per_diem_amounts to cover the parties also agree that if the court were to hold that the limitation imposed by sec_274 applies that limitation applies to the total of all per_diem_amounts that tlc paid during each of the taxable years at issue to those truck drivers for convenience we shall refer only to food and beverage expenses 5unless otherwise indicated our findings_of_fact and opin- ion pertain to the taxable years at issue tlc which was incorporated in indiana in was a wholly owned subsidiary of petitioner and a member of petitioner’s affiliated_group tlc’s corporate headquarters were in arden hills minnesota its payroll services operations were in audubon minnesota and its human resources operations were in porter indiana tlc was a driver-leasing company that leased one or more truck drivers to small and mid-sized independent trucking compa- nies which used such truck drivers to transport goods and mer- chandise prior to the times such trucking companies entered into driver-leasing arrangements with tlc described below they had made payments to all of their respective truck drivers who worked for them that were intended to compensate such drivers for their work and generally made payments per_diem pay- ments only to their respective over-the-road7 truck drivers who worked for them that were intended to cover the amounts that such truck drivers spent for food and beverages while traveling away from home as of the beginning of taxable_year tlc was leasing 6we shall refer to each trucking company that leased one or more truck drivers from tlc as a trucking company client and to each truck driver whom tlc leased to a trucking company client as a driver-employee 7the term over-the-road means that the length of travel required a truck driver to stay away_from_home_overnight driver-employees to approximately trucking company clients by the end of taxable_year tlc was leasing driver-employees to approximately trucking company clients although most of tlc’s trucking company clients were located in minnesota montana or pennsylvania by the end of taxable_year tlc had trucking company clients in states as of the time of trial in this case tlc leased a total of big_number driver-employees to a total of trucking company clients tlc’s trucking company clients were engaged principally in the over-the-road trucking industry as of the beginning of taxable_year approximately percent of tlc’s trucking company clients were over-the-road carriers while the remaining percent were local carriers by the end of taxable_year approximately percent of tlc’s trucking company clients were over-the-road carriers and percent were local carriers in an attempt to attract clients tlc’s sale representatives used a variety of sales techniques including newspaper advertisements face-to-face meetings with and other presen- tations to trucking company owners brochures form letters and other promotional mailings two of the bro- chures that tlc provided to prospective clients were entitled the fact book fact book and your trucks our drivers your 8the number of truck drivers that each trucking company client leased from tlc ranged from to trucks our drivers the fact book which was one of tlc’s principal marketing tools described inter alia the savings and other advantages that a trucking company would realize from leasing driver-employ- ees from tlc the fact book stated in pertinent part help you stay in compliance with most employment laws t l c hires the drivers and becomes the legal em- ployer and we can prove to your attorney’s satis- faction that we are the employer based on the things we do for our employees plus our standing as the em- ployer has been confirmed by the courts we become responsible for payroll including withholding taxes tax filings garnishments child_support levies workers compensation insurance and claims unemployment claims the hiring process and terminations we also assure compliance with most of the federal and state employer employee laws under most circumstances free driver recruiting professional driver recruiting is included in the t l c package our fee is a flat percentage of a driver’s gross wages and all our services are in- cluded including recruiting our full-time recruiters advertise for drivers across the usa they take applications interview screen confirm physical exams and cdl status check with former employers verify that all the driver specifica- tions are adhered to - including those of your liabil- ity carrier plus we’ll order mvrs motor_vehicle reports and dac reports if the drivers meet our standards we give these good employees to our customers hiring drivers is a full-time job for our recruiters and t l c has an outstanding track record of finding qualified people bottom line you’ll have more drivers with t l c each year we recruit a number of drivers equal to of the average on hand at no cost to our clients what if a driver applies directly to you just send the driver to us we’ll go through the same procedures we would follow if he had come to our re- cruiters - every key step we’ll do it all - many times in less than four hours - and we’ll cover all the expenses all you need to do is fax us the application - we’ll take it from there t l c handles workers comp and unemployment claims we manage and defend all workers compensation and unemployment claims when a driver quits because we have a job for a good driver almost anywhere in the usa we offer to reassign him to another t l c client accordingly we are successful in unemployment hear- ings and in time cause our suta state unemployment tax act rate to reach the minimum levels in addition to making claims concerning the advantages that a trucking company would realize from leasing driver-employees from tlc that were substantially the same as such claims appear- ing in the fact book your trucks our drivers stated in pertinent part tlc relieves your company of the burden of driver employee management by hiring the drivers these drivers perform driver services for your company under a lease agreement between tlc and your company tlc is often able to use with a different client a driver that although qualified to drive may have a personality conflict with your staff in soliciting business tlc’s sale representatives explained to prospective trucking company clients the advantages that they would realize from leasing driver-employees from tlc those advantages included tlc’s recruiting truck drivers obtaining workers’ compensation insurance for such truck drivers substantiating the per_diem_amounts that tlc paid filing federal and state tax forms withholding federal and state income taxes maintaining truck driver files in accordance with department of transportation dot specifica- tions providing safety programs and handling any unemployment claims filed by a driver-employee a principal advantage of leasing driver-employees from tlc related to tlc’s ability to obtain cost-effective workers’ compensation insurance especially in states where trucking company clients were paying substantial amounts to obtain such insurance generally the premium rates for workers’ compensa- tion insurance on truck drivers were significantly higher than premium rates for most other occupations as a result workers’ compensation insurance was a major expense for trucking compa- nies whenever possible trucking companies attempted to obtain workers’ compensation insurance in the private market however they were frequently unable to do so and were forced to obtain such coverage through their respective states’ assigned risk plans the cost of workers’ compensation insurance under such assigned risk plans was typically quite high in soliciting a trucking company’s business tlc’s sales representatives ex- plained that tlc was able to obtain workers’ compensation insur- ance in the private market at comparatively low premium rates because of the large number of driver-employees on whom it obtained such insurance after initial contacts between a sales representative of tlc and a prospective trucking company client tlc provided the prospective client with a projection of the cost savings that it could realize from leasing driver-employees from tlc tlc also quoted that prospective client the lease fee that tlc intended to charge if that trucking company agreed to become a client of tlc when tlc was successful in attracting a trucking company as a client tlc and that trucking company entered into a contract entitled tlc exclusive lease agreement exclusive lease agree- ment which set forth the agreement between them with respect to the leasing by such company of driver-employees from tlc when each trucking company entered into an exclusive lease agreement with tlc such trucking company terminated the employment ar- rangement that it previously had with all of its truck drivers each exclusive lease agreement provided in pertinent part 9each exclusive lease agreement was a standard tlc form contract there were no agreements between tlc and any trucking company client regarding tlc’s leasing driver-employees to such trucking company client other than the agreement set forth in the exclusive lease agreement the material provisions of each exclusive lease agreement remained unchanged throughout the taxable years at issue except for the factor discussed below used to compute the lease fee that each trucking company client owed tlc recitals i lessor tlc is engaged in the business of provid- ing services for truck driving operations and all related duties by virtue of lease agreements with individuals or companies ii lessee trucking company client is engaged in the business of a trucking operation providing for the transportation of goods and merchandise on an inter- state basis iii lessor is willing to lease its employees to lessee for truck and semi-tractor driving services and lessee is willing to lease from lessor such truck and semi- tractor drivers upon the terms covenants and condi- tions hereinafter set forth section one exclusive lease lessor hereby leases to lessee those drivers in the employment of lessor during the term of the agree- ment lessee hereby leases lessor’s drivers on an exclusive basis and from and after the date of this agreement lessee shall not employ directly or indi- rectly any drivers for its trucking operation except those agreed to be furnished by lessor under this lease agreement or as otherwise provided herein section two best efforts of lessor lessor agrees to use its reasonable best efforts in furnishing lessee with drivers as may be requested from lessee from time to time during the term of this agreement lessee understands and agrees lessor cannot absolutely guarantee the availability of drivers for lessee upon demand but lessor nevertheless agrees to use its reasonable best efforts in furnishing lessee with any and all drivers required at all times during the terms of this agreement to facilitate the avail- ability of drivers to lessee lessee shall refer to lessor any and all qualified drivers known to it who may be suitable for employment by lessor status and qualifications of drivers section three for purposes of this agreement and otherwise drivers furnished by lessor to lessee shall in all respects be considered the employees of lessor for all purposes including but not limited to unemployment_compensation workers’ compensation social_security and other employee related duties and obligations lessor represents that it shall perform all the duties and responsibilities as such employer and shall in its absolute discretion hire fire discipline evaluate and direct the work and conduct on all lessor’s employ- ees assigned to lessee if due to circumstances beyond lessor’s control lessor’s employee is unable to complete services to be provided to lessee due to unforeseen or unanticipated emergency illness or other similar events lessee shall immediately notify lessor thereof and lessor shall use its reasonable best efforts to provide a replacement lessor employee to complete the services to be provided to lessee section five compensation of lessor lessee shall pay lessor and lessor shall accept from lessee in full payment for the services to be provided by lessor to lessee hereinunder a deposit and compensation as follows deposit upon the execution of this agree- ment lessee shall pay and lessor hereby acknowledges receipt of a deposit equal to the sum of six hundred fifty dollars dollar_figure per truck said deposit repre- sents security to lessor for the performance of les- see’s financial and other obligations under this agree- ment the amount of such deposit is representative of that part of lessor’s payroll attributable to lessee herein and the parties hereto recognize and understand such amount may fluctuate from time to time in this respect the deposit amount shall be reviewed semi- annually and the amount of the required_deposit shall be renegotiated and mutually agreed upon compensation as and for the services to be provided by lessor to lessee herein lessor shall be compensated as follows on day of the week starting mo day and on that same day of the week every thereafter during the term of this agreement lessee shall submit to lessor its records reflecting the services provided to it by lessor’s driver in the form of hours driven miles driven or a percent of lessee’s gross revenues attrib- utable to the services provided to lessee by lessor’s driver s simultaneously with the delivery of such verified records lessee shall deliver to lessor pay- ment for the amount of compensation payable to lessor in the form of bank certified funds and in accordance with the compensation schedule as reflected on exhibit a which is attached hereto and incorporated semi-annu- ally from and after the date of the agreement and the compensation schedule shall be mutually agreed upon initialed by the parties and attached to this agree- ment advances by lessee to lessor’s employees section six if lessee advances cash or credit to lessor’s driver s for fuel repairs or other transportation operational expenses lessee shall immediately furnish lessor with written verified disclosure thereof if such advances are not actually expended by lessor’s driver s for such purposes and the extent such funds are not returned to lessee by lessor’s driver s lessee shall deliver to lessor a written claim there- fore within fourteen days of the date lessee had knowledge of the fact that the funds or credit were not actually expended by lessor’s driver s and were re- tained by such driver s lessor shall deduct advances from the particular driver s next payroll check provided however that lessor’s obligation and duty to reimburse lessee shall be limited to the extent the reimbursable amount shall not exceed the net wages after all lessor’s payroll deductions due the particu- lar driver or drivers during the next applicable pay- roll period any claim submitted by lessee to lessor in this respect after fourteen days from the date that lessor has knowledge of the fact such advances were not actually expended in its behalf by lessor’s employee may not be honored by lessor and lessor shall have no obligation whatsoever to reimburse or pay such unused advances to lessee warranties and representations of lessee section nine for purposes of this agreement lessee warrants and represents to lessor as follows that during the term of this agreement all trucks semi-tractors trailers and all related equip- ment and accessories thereto are in good working order and properly maintained are licensed in accordance with all applicable local state and federal rules regulations and statutes and any load contained within or upon any truck or trailer is legal insofar as the transportation of such load as to type weight and any and all other restrictions or requirements imposed by local state or federal rules regulations or statutes lessee shall not at any time during the term of this agreement require any of lessor’s employees to run or otherwise operate lessee’s equipment and loads in any manner whatsoever which may be or which lessee has reason to believe to be contrary to or in violation of any local state or federal restrictions on hours driven miles driven or the like that during the term of this agreement lessee shall not hire lease or utilize any drivers other than drivers to be furnished by lessor hereunder except only in emergency situations duly disclosed to lessor or upon lessor’s prior written consent as to the representations and warranties made by lessee in paragraph sec_1 and of this section nine lessor’s employee shall inspect lessee’s equipment load and routing requirements of lessee to verify that lessee complies with applicable local state and fed- eral rules regulations and statutes if lessor’s employee determines that the equipment loads or rout- ing requirements of lessee are in any way illegal or contrary to the applicable local state or federal rules regulations or statutes lessor’s employee shall immediately notify lessee and lessor thereof and any dispute resulting therefrom shall be resolved by the managing officers of lessor and lessee section twelve liability loss and indemnification lessor shall not be liable to lessee for any loss of business or any other damage caused by an interrup- tion of the service which lessor agrees to furnish hereunder when such interruption is due to war fire strike picketing accidents acts of god labor dis- putes civil disturbances riots or any other causes beyond the control of the lessor lessor shall not be responsible or held liable for any injury or damage to person or property resulting from the use misuse or failure of any equipment used by lessee and utilized by lessor’s employees in the performance of its services to be provided herein in this respect and in all other respects lessee shall indemnify lessor against all liability or loss from and against all claims or actions based upon or arising out of damage or injury including death to persons or property caused by or sustained in the connection with the performance of the agreement or by conditions created thereby or based upon any violation of any local state or federal rule regulation ordinance or statute and the defense of any such claims or actions except only as to injuries sustained by lessor’s em- ployee as a result of such employee’s negligence or wrongful act of the employee lessor shall not be responsible for loss or damage to equipment or cargo of lessee by reason of collision fire flood windstorm explosion or other_casualty in this respect and in all other respects lessee shall indemnify lessor against all liabilities or losses including but not limited to those liabilities or losses described immediately above lessor shall indemnify lessee against all liabil- ity and loss in connection with and shall assume full responsibility for payment of all federal state and local employee taxes or contributions imposed or re- quired under unemployment insurance social_security and income_tax laws with respect to lessor’s employees engaged in the performance of the agreement exhibit a compensation schedule lessee shall compensate lessor via certified bank funds for the services provided by lessor’s drivers by the following methods by cents per mile an hourly wage a percentage of lessees gross revenue produced by lessor’s employees or by any other method agreed to or described below any of the below which are directly attributable to services performed for the lessee by the lessor’s employee see addendum a the above compensation multiplied by see addendum b surcharge or charge currently or retroactively charged the lessor and other charges attributable to services performed the rate is subject_to change based upon federal and state tax changes and unemployment and workers compensation rates throughout the year plus lessor’s portion of health insurance costs for lessor’s employees assigned to lessee used or not and charges to lessee by lessor for lessee’s operation expense such as fuel tire repair other expenses for lessee and charges for truck expense advances multiplied at the rate of one hundred percent reproduced 10none of the exclusive lease agreements into which tlc and a trucking company client entered prior to calendar_year contained addendum a and addendum b instead such exclusive lease agreements contained exhibit a which set forth the same type of information as that set forth in addendum a and addendum b that were included as part of each exclusive lease agreement into which tlc and a trucking company client entered during the taxable years at issue addendum a listed the type of trucking company ie over-the-road or local and the method used to compute the gross amount that tlc was to pay each driver-employee whom it leased to a trucking company client addendum b listed continued literally tlc retained the sole and absolute authority to hire each driver-employee and to terminate each driver-employee’s employ- ment with tlc each truck driver whom tlc hired as a driver- employee played an integral role in tlc’s business of leasing driver-employees to its trucking company clients before tlc hired a truck driver as a driver-employee such truck driver had to pass tlc’s screening and approval process that it used to determine whether to hire such truck driver we shall refer to the screening and approval process that tlc used to determine whether to hire a truck driver as tlc’s screening and approval process tlc’s screening and approval process was designed to determine a truck driver’s fitness to serve as a driver-employee of tlc as required by each exclusive lease agreement tlc used its best efforts eg by advertising to and did recruit driver- employees tlc hired approximately percent of its driver- employees through its own recruitment efforts each trucking company client also located and referred prospective driver-employees to tlc if a trucking company continued the factor to which tlc and each trucking company client agreed and which such trucking company client and tlc used to compute the lease fee that such client owed to tlc under the exclusive lease agreement the information included in those addenda to all post-1992 exclusive lease agreements was included in exhibit a to all pre-1993 exclusive lease agreements client located a truck driver whom it wanted tlc to hire the trucking company client interviewed such truck driver had him or her complete an application provided by tlc and forwarded that completed application to tlc tlc subjected any such truck driver to tlc’s screening and approval process tlc rejected to percent of the truck drivers whom its trucking company clients referred to it tlc hired approximately percent of its driver-employees through referrals of trucking company clients as part of tlc’s screening and approval process tlc re- quired each truck driver who applied for a position as a driver- employee to sign and submit a number of documents including an application employment application_for employment that set forth inter alia such truck driver’s employment and medical history a certification of violations that set forth all motor_vehicle violations in the past months a truck driver data sheet that certified the number of hours that such truck driver had driven in the preceding days immigration and naturalization service form i-9 that verified such truck driver’s eligibility to work in the united_states a form that authorized the release of such truck driver’s employment history to tlc a form that authorized the release to tlc by appropriate state agencies of such truck driver’s driving record and a form in which such truck driver consented to a preemployment urinalysis after tlc concluded that a truck driver had passed tlc’s screening and approval process but before tlc hired such truck driver as a driver-employee tlc required each truck driver to certify that he or she did not possess more than one driver’s license complete an application assignment application that requested assignment to a trucking company client sign a document safe driving acknowledgment that acknowledged that a safe driving record was a condition for employment and receive the federal motor carrier safety regulation pocket- book each assignment application that each driver-employee completed provided in pertinent part it is to be understood that the applicant is an employee of transport leasing contract inc tlc only applicant is not an employee of the lessee named above or herein after sic each safe driving acknowledgment that each driver-employee signed provided in pertinent part as a condition of continued employment with trans- port labor contract inc it is understood that a safe driving record must be maintained if driving privileges are suspended by the issuing state_agency or an insurance_company deems you uninsurable we can no longer use your services in the above situation dismissal would be deemed directly attributable to your actions unemployment claims may be denied tlc required each driver-employee whom it hired to sign a document entitled driver employee contract driver contract each driver contract provided in pertinent part the following is a list of regulations and requirements concerning your employment with transport leasing contract inc tlc any violation of these requirements may result in dismissal or a charge being made against the employee by tlc or it’s affiliates all drivers are to attend at least safety meetings per year all load overages are the property of the shipper or the tlc lessee drinking or being under the least influence of alcohol while on the job shall be gross misconduct and will result in immediate dismissal the taking of illegal drugs or being under the influ- ence of illegal drugs is strictly prohibited by the d o t federal_law and tlc company policy if any employee is found or tests positive for illegal drug use they will be either discharged immediately or forced into a drug rehabilitation program all drivers are subject_to federal drug testing as required by the d o t all paperwork required by tlc or it’s affiliates will be done on a daily basis or as directed the performance of any job required by tlc must not be affected by a personal legal or financial problem of the driver this also includes driver attitude i hereby acknowledge the fact that transport leas- ing contract inc is an indiana corporation and that any worker’s compensation claims submitted by me will be reported to the state of indiana i further agree that if i am ever injured on the job i will report my injury to tlc inc immediately so they may file a first report of injury to the indiana worker’s compensation board i will also inform any medical facility that i am treated at for same that i am an employee of tlc inc and that all billings are to be sent directly to tlc inc lastly i will inform all medical facilities physicians that i am an employee of an indiana corporation and that all worker’s compen- sation claims suffered by me will be reported to the state of indiana statement of company policy upon reading and reviewing this next section regarding types of losses involving the transportation of goods or merchandise by a trucking company client that is leasing a driver-employee from tlc please be aware that every tlc inc lessee may have their own individual regulations and requirements the following may not apply in every given situation level loss a loss resulting in property damage or bodily injury property damage shall be equal to a value of dollar_figure but not greater than dollar_figure combined bodily injury shall be any injuries which receive treatment away from the scene of the accident but does not result in death disability or disfigure- ment of a second party first offense a letter of reprimand week suspension from work without compensation second offense within months discharge from employment level loss a loss resulting in property damage and or bodily injury in excess of or to the extent of property damage equal to or greater than dollar_figure and or death disability or disfigurement of a second party first offense discharge from employment note the intentional failure to report any and all incurred losses immediately shall be viewed as an act of dishonesty of the driver acts of dishonesty sub- ject the driver to discharge from employment the occurrence of a level or loss is automatically counted as an occurrence in the lower levels there- fore if by the automatic counting of a higher occur- rence into a lower level that fills that level and subjects a driver to a more sever type of reprimand then the more severe type of reprimand will take prece- dence driver the use of the word driver refers to any company employees who have been qualified to drive for any of tlc inc ’s lessees employment counseling employment counseling may not be completed during a period of reprimand however must be completed prior to a driver being allowed to return to work there shall be no compensation paid for the driver’s time during an employment counseling session the driver’s failure to complete an employment counsel- ing session will subject the driver to discharge of employment i hereby certify that i have read and understand the above employment contract of transport leasing contract inc and will abide to all policies and procedures stated within i further accept these conditions with regard to my driving qualifications and employment with transport leasing contract inc re- produced literally both before and after entering into an exclusive lease agreement with tlc each trucking company client owned or leased the trucks semitrailers terminals and other equipment and facilities used in its trucking business obtained the customers whose goods and merchandise it transported by truck performed dispatching functions with respect to each driver- employee by giving such driver-employee his or her route assign- ments directing each driver-employee as to the loads assigned to him or her and as to the times by which such driver-employee had to deliver those loads and relaying any instructions of its customers relating to such loads was responsible for the payment of tolls fuel repairs and scale fees incurred during the transport of such goods and merchandise and had the authority to determine whether to permit a driver-employee whom tlc leased to it to take any vacation days tlc did not own any interest in had no rights in the profits of and no responsibil- ity for the losses of the business of any trucking company client tlc had the right to and did direct and control the work and conduct of each driver-employee thus tlc had the right to and did direct and control each driver-employee as to the operation and the loading and unloading of the truck of the trucking company client that leased such driver-employee from tlc and as to the details and means by which that operation and that loading and unloading were to be accomplished when tlc hired each driver-employee tlc gave such driver-employee a packet of materials including a truck driver handbook tlc driver hand- book a safety manual and a brochure entitled welcome to tlc the tlc driver handbook contained tlc’s detailed instructions that it required each driver-employee to follow with respect to inter alia fueling the trucks starting the trucks’ engines hooking up the trucks to trailers parking the trucks driving the trucks to achieve maximum fuel savings braking the trucks operating trucks in cold weather departure times of the trucks and loading the cargo on and unloading it off the trucksdollar_figure after tlc hired a truck driver as a driver-employee tlc maintained a file with respect to such driver-employee which included such driver-employee’s employment application and medical history and the results of tlc’s screening and approval process with respect to such driver-employee in addition tlc required periodic physical examinations of each driver-employee and monitored each driver-employee to ensure that such driver- employee remained current with respect to his or her motor_vehicle reports tlc and each trucking company client maintained duplicate driver-employee personnel files that contained dot- mandated forms and information each trucking company client monitored each driver-employee’s compliance with dot regula- tionsdollar_figure tlc ensured that each driver-employee’s file was main- 11the tlc driver handbook consisted of approximately pages covering the various matters with respect to which tlc gave detailed instructions to each driver-employee the table of contents of the tlc driver handbook listing such matters is attached as an appendix 12pursuant to the exclusive lease agreement if a driver- employee determined that the equipment loads or routing re- quirements of a trucking company client are in any way illegal or contrary to the applicable local state or federal rules regulations or statutes such driver-employee shall immediately notify tlc and such trucking company client thereof and any dispute resulting therefrom shall be resolved by the managing officers of tlc and such trucking company continued tained in accordance with dot specifications tlc provided each driver-employee with a monthly newsletter and periodically provided each driver-employee with materials on driving safety drug usage and compliance with dot requirements tlc also conducted safety programs for the driver-employees which included periodic on-site safety training for each driver- employee and safety awards and bonuses each trucking company client provided each driver-employee whom tlc leased to it with any necessary orientation and training with respect to such trucking company client’s trucking equipment tlc sponsored certain employee_benefits for its driver- employees including a sec_401 plan a sec_125 flexible_benefit_plan group or individual health insur- ance a dollar_figure group term life_insurance_policy and the option of purchasing additional group term life_insurance tlc paid the premiums associated with the dollar_figure group term life_insurance_policy tlc bore the administrative costs but no other costs associated with the various employee_benefits that it sponsored for its driver-employees each driver-employee paid such other costs through payroll deductionsdollar_figure continued client 13certain trucking company clients paid at least part of the premiums associated with the health insurance plan that tlc sponsored for the driver-employees whom tlc leased to them in continued pursuant to each exclusive lease agreement each trucking company client had the right to decline using a particular driver-employee whom tlc wanted to lease to it while tlc was leasing a driver-employee to a trucking company client tlc had the right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee if a trucking company client no longer wanted or needed the services of a particular driver-employee tlc did not continue leasing such driver-employee to that trucking company client in that event tlc attempted to lease such driver-employee to another trucking company client tlc frequently was successful in reassigning a driver-employee from one trucking company client that no longer wished to use such driver-employee to another trucking company client tlc also reassigned to another trucking company client any driver-employee who no longer wished to work with a particular trucking company client to which tlc had assigned such driver-employee if a driver-employee refused such reassignment tlc treated him or her as having voluntarily terminated his or her employment with tlc and contested any continued such instances tlc paid the trucking company client’s share of such health insurance premiums and charged such premiums to the trucking company client unemployment claims that such driver-employee fileddollar_figure each of tlc’s driver-employees who was engaged in over-the- road trucking paid for food and beverage expenses while traveling away from home tlc generally made payments of per_diem_amounts to each such driver-employee that tlc intended to cover such food and beverage expenses tlc did not pay any per_diem_amounts to a driver-employee whom it leased to a trucking company client that was a local carrier at the end of each payroll_period each trucking company client mailed or sent by facsimile to tlc a batch control form batch report with respect to such period for each payroll_period the batch report that each trucking company client submitted to tlc showed for each driver-employee whom tlc leased to such trucking company client inter alia a lump sum amount batch report lump sum amount which was equal to the total of the gross wages16 and any per_diem_amounts to which each 14because of the large number of driver-employees and the low rate of successful claims tlc usually paid the minimum rate imposed by the applicable state unemployment tax act suta 15pursuant to the exclusive lease agreement each trucking company client had the right to select the payroll_period for all driver-employees whom tlc leased to such trucking company client 16we shall refer to the gross amount of wages to which a driver-employee was entitled prior to any reduction for such driver-employee’s share of federal and state employment_taxes federal and state income taxes withheld and payroll deductions for employee_benefits eg health insurance a sec_401 plan or a sec_125 flexible_benefit_plan as gross wages driver-employee was entitled but which was not broken down into such component parts the total amount of expenses for gas tolls repairs and other road expenses for which such trucking company client a made cash advances advances and or b was obligated to make reimbursements to such driver-employee reim- bursable expenses any miscellaneous credits or deductions eg for the costs of health insurance that such trucking company client agreed to pay any vacation days that such trucking company client permitted such driver-employee to take and the number of days such driver-employee was away from home tlc determined what portion of the batch report lump sum to which each driver-employee was entitled constituted gross wages and what portion if any constituted per_diem amountsdollar_figure in order to make that determination tlc applied to each batch 17neither the batch report nor any other document that a trucking company client submitted to tlc showed the breakdown of the batch report lump sum amount between gross wages and any per_diem_amounts 18except for such advances no trucking company client made any payments to a driver-employee 19if the batch report indicated that the trucking company client permitted a driver-employee whom tlc leased to it to take any vacation days tlc paid no per_diem_amounts to such driver- employee for any such days 20the exclusive lease agreement was silent as to any per_diem_amounts that tlc was to pay to a driver-employee to cover such driver-employee’s food and beverage expenses while traveling away from home and the limitation imposed by sec_274 report lump sum amount to which each driver-employee was entitled a percentage per_diem percentage in most cases the per_diem percentage wa sec_34 percent in some cases the per_diem percentage ranged from zero to percent beginning in late calendar_year tlc requested that for each payroll_period each trucking company client provide it on a leased driver worksheet certain information that the internal_revenue_service irs required in order to substantiate each driver-employee’s per_diem amountsdollar_figure the requested information for each payroll_period included inter alia the number of days such driver-employee traveled away from home some of tlc’s trucking company clients did not provide tlc with the information that tlc requesteddollar_figure upon receipt of a batch report tlc inputted the information contained in that batch report into its computer system and based on that information and other information in its computer system eg the per_diem percentage applicable employment_tax rates federal and state_income_tax withholding computed with 21as discussed above tlc’s promotional materials repre- sented to each trucking company client that tlc was responsible for substantiating the per_diem_amounts that tlc paid to a driver-employee and for ensuring the appropriateness of such per_diem_amounts for federal_income_tax purposes 22when a trucking company client did not provide tlc with the information that it requested tlc used the number of days that each driver-employee was away from home that was shown in the batch report in order to substantiate any per_diem_amounts that tlc determined and paid to such driver-employee respect to each driver-employee gross wages any per_diem_amounts federal and state income taxes withheld the driver- employee share of employment_taxes payroll deductions for employee_benefits and net wagesdollar_figure per_diem_amounts are not wages for purposes of computing employment_taxes federal and state_income_tax withholding and workers’ compensation insurance premiums tlc determined each driver-employee’s gross wages by reducing the batch report lump sum amount for such driver-em- ployee by any per_diem_amounts that tlc determined for such driver-employee with respect to each driver-employee for each payroll_period tlc was obligated to and did pay such driver-employee his or her net wages and any per_diem_amounts regardless of whether the trucking company client to which tlc leased such 23we shall refer to any_tax liabilities imposed on either the employer or the employee with respect to a driver-employee’s gross wages under the federal_insurance_contribution_act the federal_unemployment_tax_act or suta as employment_taxes 24we shall refer to the net amount of wages to which a driver-employee was entitled after any reduction for such driver-employee’s share of federal and state employment_taxes federal and state income taxes withheld and payroll deductions for employee_benefits eg health insurance a sec_401 plan or a sec_125 flexible_benefit_plan as net wages 25the aggregate amount of each driver-employee’s net wages and any per_diem_amounts to which such driver-employee was entitled was increased by the amount of any reimbursable expenses for which a trucking company was obligated to reimburse such driver-employee and decreased by the amount of any advances that a trucking company client paid to such driver-employee driver-employee paid tlc the lease fee discussed below tlc generally paid such net wages and any per_diem_amounts to each driver-employee on the day after tlc received a batch report we shall refer to tlc’s obligation with respect to each driver- employee for each payroll_period to pay to each such driver- employee such aggregate amount of net wages and any per_diem_amounts as well as its obligation to pay the employer’s share of employment_taxes withhold and pay the driver-employee’s share of employment_taxes withhold and pay federal and state income taxes make daily electronic funds transfers of the appropriate amounts of such taxes to the irs and appropriate state agencies and pay workers’ compensation insurance premiums as tlc’s payroll obligation tlc paid each driver-employee by either mailing a check directly to such driver-employee or sending a check via overnight delivery to the trucking company client to whom tlc leased such driver-employee for distribution to such driver- employee at the time tlc paid each driver-employee tlc sent such driver-employee an earnings statement showing inter alia the batch report lump sum amount to which he or she was entitled net wages any per_diem_amounts federal and state income taxes withheld and paid the driver-employee’s share of employment_taxes withheld and paid and any other payroll deductions at the time tlc paid each driver-employee tlc generated and sent to the trucking company client that leased such driver- employee from tlc documents entitled statement account state- ment invoice account invoice and precheck report precheck report the account statement showed the most recent debits and credits to each trucking company client’s account and any credit or balance due on that accountdollar_figure the account invoice showed tlc’s total expenses for each payroll_period for all the driver-employees whom it leased to a trucking company clientdollar_figure the precheck report showed for each driver-employee for each payroll_period his or her gross wages any per_diem_amounts federal and state income taxes withheld and paid the driver- employee’s share of employment_taxes paid payroll deductions for employee_benefits and net wages during the taxable years and tlc paid its driver-employees per_diem_amounts totaling dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively 26in some instances the account statements covered the two most recent payroll periods while in other instances the account statements covered the three most recent payroll periods 27each account invoice showed tlc’s expenses for a payroll_period including inter alia the total amount of gross wages and the total amount of any per_diem_amounts that tlc paid to all the driver-employees whom tlc leased to a trucking company client the total amount of advances that a trucking company client paid to the driver-employees whom tlc leased to it and the total_amounts that tlc paid for health insurance for which the trucking company client reimbursed tlc pursuant to each exclusive lease agreement each payroll_period each trucking company client paid tlc a lease fee lease fee that was not broken down into component partsdollar_figure each exclusive lease agreement set forth a factor factor to which tlc and each trucking company client agreed and which such client was to multiply by the batch report lump sum amount in order to determine the lease fee that such client owed to tlc for each driver-employee whom tlc leased to such client the factor to which tlc and each trucking company client agreed was intended to produce a lease fee sufficient to cover the batch report lump sum amount for each driver-employee whom tlc leased to such trucking company client the em- ployer’s share of employment_taxes on the gross wages paid to each such driver-employee workers’ compensation insurance 28pursuant to each exclusive lease agreement each trucking company client and not tlc selected the method used to compen- sate tlc for the services provided by tlc’s drivers virtually all of tlc’s trucking company clients selected a cents-per-mile or a percentage-of-load-gross-revenue basis as the applicable method 29pursuant to the exclusive lease agreement tlc had the right to modify the factor in the event federal and state employ- ment tax_rates and or workers’ compensation insurance rates changed from time to time tlc modified the factor that it charged each trucking company client in order to reflect changes in tlc’s workers’ compensation insurance premiums tlc and each trucking company client also had the right to modify the factor if inter alia the information that tlc collected from a truck- ing company client in order to substantiate the per_diem_amounts that tlc paid to the driver-employees whom it leased to such client changed eg if a trucking company client reduced its over-the-road trucking business premiums attributable to the gross wages earned by each such driver-employee other expenses that tlc incurred as costs of earning such lease fee eg expenses for sales representatives and managers legal and accounting services and other overhead and tlc’s profit gross_profit the factor was a flat rate that ranged from dollar_figure to the factor was not broken down into component parts conse- quently no trucking company client knew how much of the factor to which tlc and such trucking company client agreed was intended to cover each of the various expenses associated with tlc’s driver-leasing business eg the employer’s share of employment_taxes workers’ compensation insurance any per_diem_amounts and compensation of persons who performed services for tlc other than tlc’s driver-employees the per_diem percentage that tlc used to determine any per_diem_amounts of each driver-employee affected the factor that was used to compute the lease fee that each trucking company client owed to tlc as discussed above per_diem_amounts are not wages for purposes of computing employment_taxes federal and state income taxes withheld and workers’ compensation insurance premiums and a higher per_diem percentage resulted in a lower wage_base for purposes of computing such amounts a lower wage_base resulted in lower employment_taxes federal and state income taxes withheld and workers’ compensation premiums which in turn reduced the factor the amount of tlc’s gross_profit however was not affected by the per_diem percentage that tlc used to determine any per_diem_amounts of each driver-employee the batch report that each trucking company client submitted to tlc each payroll_period included each trucking company cli- ent’s computation of the lease fee to which tlc was entitled under the terms of the exclusive lease agreement in order to determine the amount of such lease fee payable to tlc for each payroll_period each trucking company client increased the amount of the lease fee to which tlc was entitled by a the total amount of the reimbursable expenses due to each driver-employee whom tlc leased to such trucking company client and b any miscellaneous additions or carryover credits and reduced that sum by a the total amount of advances that such trucking company client paid to each driver-employee whom tlc leased to it and b any miscellaneous subtractions or debit balances we shall refer to the amount of the lease fee payable each payroll_period to tlc by each trucking company client after such additions and subtractions as the payroll_period net_lease fee due each trucking company client generally paid tlc the payroll_period net_lease fee due as reflected in the batch report on the day on which tlc issued a check to each driver-employee for such driver-employee’s net wages and any per_diem_amounts each trucking company client paid such payroll_period net_lease fee due by wire transfer or direct deposit into an account of tlc tlc did not maintain separate_accounts for the funds received from each trucking company client in order to minimize tlc’s loss in the event a trucking company client did not pay to it the payroll_period net_lease fee due each exclusive lease agreement required each trucking company client to make a deposit with tlc equal to dollar_figure per truck dollar_figure deposit tlc intended the dollar_figure deposit to approximate tlc’s payroll obligation for one week for each driver-employee whom it leased to a trucking company client the dollar_figure deposit that each trucking company client paid to tlc did not ensure that tlc had sufficient funds to pay tlc’s payroll obligation with respect to each driver-employee whom it leased to such trucking company client where such trucking company client selected a payroll_period that covered more than one week and or such driver-employee was entitled to a batch report lump sum amount that was greater than dollar_figure per payroll_period for the calendar years and tlc sent a form letter per_diem letter to each trucking company client which set forth the total of all per_diem_amounts that tlc paid to the driver-employees whom it leased to such trucking company client during the preceding calendar_year the per_diem letter for calendar_year sent to each trucking company client early in calender year stated in pertinent part our billings to you include amounts paid on your behalf to our drivers for road expenses often re- ferred to as per_diem the amounts billed are of course reduced by the amounts you paid directly to the drivers in the form of advances frequently an amount approximating an allowable per_diem as required by tax law and part of our service we have tabulated the per diems to be used in your tax_return preparation as payer of these amounts you must afford them special treatment under the reduction provision of sec_274 you should take this into account when preparing your tax returns for your business and may want to forward a copy of this letter to your tax advisor the amount of per_diem you paid to drivers or which we partially paid on your behalf during was total of per_diem_amounts petitioner filed consolidated form_1120 u s_corporation income_tax return form_1120 as the parent_corporation of a group of affiliated corporations for each of petitioner’s taxable years and schedule k other information included as part of each of those forms showed business activity as leasing and product or service as employees form_851 affiliations schedule included as part of those forms showed tlc’s business activity as leasing on or about date respondent notified petitioner that respondent intended to commence the examination upon which this case is based 30the per_diem letters for each of the calendar years and were identical to the per_diem letter for calendar_year except that the reference to reduction was changed to percent reduction in order to reflect changes made to sec_274 by obra_1993 see supra note on date respondent sent a notice_of_deficiency notice to petitioner in that notice respondent determined inter alia that the limitation imposed by sec_274 applied to the per_diem_amounts that tlc paid to its driver- employees respondent sent a notice to each of the following trucking company clients of tlc in which respondent determined that each such trucking company client had a deficiency in tax for one or more taxable_year sec_31 arising out of such trucking company cli- ent’s failure to take into account the limitation imposed by sec_274 and with respect to which each such trucking company client commenced proceedings in the court as follows 31the record does not disclose the taxable_year s to which each of the notices issued to certain of tlc’s trucking company clients pertained 32see supra note trucking company client case at docket no john and kimberly kohler nbs trucking joseph and barbara hix joe hix trucking blachowske truck line inc jones brothers trucking inc lake state transport inc schak trucking inc donald fiereck and beverly beumer-fiereck parkway auto transport respondent conceded the above-referenced cases the court entered stipulated decisions in such cases which reflected such concessions opinion petitioner bears the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 respondent bears the burden_of_proof with respect to the respective increases in the defi- ciencies in tax for petitioner’s taxable years and that respondent alleged in the amendment to answer rule a we must determine whether the limitation imposed by sec_274 sec_274 limitation applies to the per_diem_amounts that tlc paid to each driver-employee sec_274 imposes the following limitation on the amount otherwise allow- able as a deduction for food or beverage expenses sec_274 disallowance of certain entertainment etc expenses n only percent of meal expenses allowed as deduction -- in general --the amount allowable as a deduction under this chapter for-- a any expense for food or bever- ages shall not exceed percent of the amount of such expense or item which would but for this paragraph be allowable as a deduction under this chapter sec_274 provides certain exceptions to the sec_274 limitation including the following exceptions --paragraph of sec_274 shall not apply to any expense if-- a such expense is described in paragraph or of subsection e the exceptions to the sec_274 limitation provided by sec_274 sec_274 exceptions are for reimbursed expenses --expenses paid or in- curred by the taxpayer in connection with the perfor- mance by him of services for another person whether or not such other person is his employer under a reim- bursement or other expense allowance arrangement with such other person but this paragraph shall apply-- a where the services are performed for an employer only if the employer has not 33see supra note treated such expenses in the manner provided in paragraph of sec_274 or b where the services are performed for a person other than an employer only if the taxpayer accounts to the extent provided by subsection d of sec_274 to such person the regulations elaborating on the sec_274 excep- tions provide in pertinent part in the case of any expenditure paid_or_incurred by one person in connection with the performance by him of services for another person whether or not such other person is an employer under a reimbursement or other expense allowance arrangement the limitations on allowability of deductions provided for in this section shall be applied only once either to the person who makes the expenditure or to the person who actually bears the expense but not to both sec_1_274-2 income_tax regs it is petitioner’s position that 118_tc_428 requires the court to hold in the instant case that in the case of a three-party arrangement in which a professional_employer_organization leases truck drivers to trucking companies the party which is subject_to the sec_274 limitation is the common-law employer of the truck drivers according to petitioner under beech trucking co v commis- sioner supra tlc was not the employer34 of any driver-employee and thus is not subject_to the sec_274 limitation on 34we accord the term employer the same meaning as the term common-law employer for convenience we shall use only the term employer the per_diem_amounts at issue respondent disagrees with petitioner’s reading of beech trucking co v commissioner supra according to respondent beech trucking co requires the court to hold in the instant case that the sec_274 limitation applies to the person who paid_or_incurred or actually bore the food or beverage ex- penses in question and that that person is tlc the parties in beech trucking co v commissioner supra agreed that the truck drivers in question were employees not subject_to the sec_274 limitation because such truck drivers qualified for the exception to that limitation provided by sec_274 sec_274 exception the parties in beech trucking co also agreed that the sec_274 limitation applied to the employer of those truck drivers it was in the context of those agreements that the court stated in beech trucking co v commissioner supra pincite with respect to meal and entertainment_expenses that an employee pays or incurs and that are reimbursed by the employer the sec_274 limitation applies either to the employee as the person who makes the expendi- ture or to the employer as the person who actually bears the expense sec_1_274-2 income_tax regs 35respondent accords the words paid_or_incurred the same meaning as the words actually bore we conclude that the sec_274 limita- tion applies to beech trucking as the common_law em- ployer of its drivers and as the party that as peti- tioner states on brief actually bore the expense of the expenditures_for which the per_diem payments were made by the company that leased the drivers to beech trucking we decline petitioner’s invitation to read into the above- quoted or any other statements in beech trucking co v commis- sioner supra that in all instances involving a three-party arrangement among a truck driver who is an employee truck driver-employee a trucking company and a company driver- leasing company that provides for a fee the services of such a truck driver to such a trucking company the employer of the truck driver is the person subject_to the sec_274 limitation the truck driver-employee in such a three-party arrangement might be the person who is subject_to the sec_274 limitation in which event the employer for which such truck driver worked would not be subject_to such limitation see sec_274 see also sec_1_274-2 income_tax regs we also decline respondent’s invitation to read into the above-quoted or any other statements in beech trucking co v commissioner supra that in all instances involving a three- party arrangement among a truck driver-employee a trucking company and a driver-leasing company the person who pays or incurs or actually bears the food or beverage expenses is the person subject_to the sec_274 limitation and that person may or may not be the employer of the truck driver-em- ployee in support of such an interpretation of beech trucking co respondent asserts while the court in beech did look to the fact that beech was the drivers’ common_law employer it also looked to the fact that beech was the party that actu- ally bore the expense of the per_diem and it is this latter inquiry that goes to the central question of whether the taxpayer paid_or_incurred an otherwise deductible expenditure for food or beverages which is subject_to the limitation of sec_274 the ultimate question under sec_274 is whether the taxpayer paid_or_incurred an expense for food or beverages in the case of per_diem paid employees in a three-party employee_leasing arrange- ment the party which is the common_law employer and the party which pays and incurs the food or beverage expense will not necessarily be one and the same in beech trucking co v commissioner t c pincite the court concluded that the sec_274 limitation applied to beech trucking as the common_law employer of its drivers and as the party that actually bore the expense of the expendi- tures for which the per_diem payments were made by the driver- leasing company that conclusion is merely a restatement of what the regulations under the sec_274 exception provide where a person performs services for an employer under a reimbursement or other expense allowance arrangement and the requirements of sec_274 are met namely in such a situation the limitations imposed by sec_274 inter alia sec_274 are to be applied only to the employer as the person who actually bears the expense and not to the employee as the person making the expendituredollar_figure sec_1_274-2 and b income_tax regs we reject respondent’s assertions that the question of who actually bore the expense of the per_diem payments involved in beech trucking co v commissioner supra was the central question in that case in determining whether beech trucking co inc was subject_to the sec_274 limitation and that in a three-party arrangement among a truck driver- employee a trucking company and a driver-leasing company the person who is the employer of the truck driver will not necessar- ily be the person who pays or incurs or actually bears the food or beverage expenses the parties in beech trucking co agreed that the truck drivers in question were employees not subject_to the sec_274 limitation because of the sec_274 exception and that consequently the employer of those truck drivers was subject_to the sec_274 limita- tion see sec_1_274-2 and b income_tax regs 36where a person performs services for a nonemployer-client under a reimbursement or other expense allowance arrangement and the requirements of sec_274 are met the regulations under the sec_274 exception provide that the limitations under inter alia sec_274 are to be applied only to the nonemployer-client as the person who actually bears the expense and not to the independent_contractor as the person making the expenditure sec_1_274-2 c income_tax regs however the taxpayer in that case claimed that it was not the employer of those truck drivers and that therefore it was not subject_to the sec_274 limitation as a result a threshold question in beech trucking co v commissioner supra was whether the taxpayer was the employer of such truck driversdollar_figure if the taxpayer in beech trucking co was the em- ployer of the truck drivers in question the taxpayer as such employer necessarily would have borne the food or beverage expenditures that those truck drivers made if the taxpayer in beech trucking co was not the employer of the truck drivers in question the taxpayer necessarily would not have borne such expenditures see beech trucking co v commissioner supra pincite sec_1_274-2 income_tax regs in the instant case the parties agree and or do not dispute that no driver-employee is an independent_contractor but each is an employee who performed services for a person who is an employer while traveling away from home each driver-em- ployee paid_or_incurred food and beverage expenses in connection 37having decided as a threshold matter that the taxpayer in 118_tc_428 was the employer of the truck drivers in question the court addressed the central question presented in that case of whether revproc_94_77 1994_2_cb_825 and revproc_96_28 1996_1_cb_686 were valid in characterizing the employer-taxpayer’s payments of the per_diem_amounts at issue in beech trucking co as payments only for food and beverage expenses and not for lodging ex- penses and in applying the sec_274 limitation to the entire amounts of such payments with the performance by such driver-employee of services for such employer under a reimbursement or other expense allowance ar- rangement with such employer such expenses as well as the per_diem_amounts that tlc paid to each driver-employee are the kinds of expenses that generally are subject_to the sec_274 limitation and no driver-employee is subject_to the sec_274 limitation because each driver-employee qualifies for the sec_274 exception as a result of the parties’ agreement regarding and or their failure to dispute the foregoing matters we conclude that our resolution of the disagreement between the parties over whether the sec_274 limitation applies to the per_diem_amounts that tlc paid to each driver-employee depends on our resolution of the dispute between them over whether tlc was the employer of each such driver-employee it is petitioner’s position that each trucking company client of tlc and not tlc was the employer of each driver- employee the services of whom tlc provided for a fee to such trucking company client and that under the doctrine_of judicial estoppel the court should preclude respondent from arguing that tlc was the employer of each driver-employee it is respondent’s position that the court should not allow petitioner to disavow tlc’s status as the employer of each driver-employee that is because according to respondent tlc held itself out as the employer of each driver-employee to the public including to each trucking company client the irs and various state workers’ compensation plans respondent also argues that if the court were to allow petitioner to disavow tlc’s status as the employer of each driver-employee petitioner must demonstrate by strong proof38 that tlc was not the employer of each driver-employee respondent further maintains that if the court not only were to allow petitioner to disavow tlc’s status as the employer of each driver-employee but also were to reject respondent’s argument that the strong_proof rule is applicable in the instant case the record nonetheless estab- lishes that tlc was the employer of each driver-employee we consider first petitioner’s argument that under the doctrine_of judicial estoppel the court should preclude respon- dent from contending that tlc was the employer of each driver- employee according to petitioner the court should apply that doctrine in the instant case because the commissioner of internal strong_proof must be put forth by taxpayers for this court to disregard the form in which they cast their trans- actions in an arm's-length deal 76_tc_818 see also 102_tc_406 strong_proof constitutes more than a mere preponderance_of_the_evidence see 76_tc_239 in the instant case respondent contends that under each exclusive lease agree- ment between tlc and each trucking company client tlc cast itself as the employer of each driver-employee whom it leased to such trucking company client and that therefore petitioner must present strong_proof that tlc was not in fact the employer of each such driver-employee revenue commissioner took the position in 118_tc_428 that the driver-leasing company in that case ie arkansas trucking service was not the employer of the truck drivers whom it leased to beech truck- ing co inc whereas the commissioner takes the inconsistent_position in the instant case that the driver-leasing company in this case ie tlc was the employer of each driver-employee whom it leased to each trucking company client the doctrine_of judicial estoppel is designed to protect the integrity of the courts by preventing a party from asserting positions contradictory to or inconsistent with positions as- serted in prior litigation new 532_us_742 341_f3d_696 8th cir 100_tc_17 we observed in huddleston v commissioner supra pincite judicial estoppel generally requires acceptance by a court of the prior position and does not require priv- ity or detrimental reliance of the party seeking to invoke judicial estoppel acceptance by a court does not mean that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court the court has discretion as to whether to invoke the doctrine_of judicial estoppel 105_tc_436 where there is a possibility that ‘some distinction may exist or arise’ between the prior case and the case under consideration the integrity of the judicial process is not undermined by permitting the party against whom judicial estoppel is advanced an opportunity to argue that such a dis- tinction in fact exists 308_f3d_907 8th cir the determination of whether a person is an employer is a fact-intensive inquiry 503_us_318 116_f3d_334 8th cir beech trucking co v commissioner supra pincite respondent argues here that the facts in beech trucking co v commissioner supra are different from the facts in the instant casedollar_figure on the record before us we shall not apply the doctrine_of judicial estoppel so as to preclude respondent from taking the position that under the facts established by the 39the evidentiary record presented in beech trucking co v commissioner t c pincite was sparse we stated in that case the evidentiary basis for analyzing the relevant common_law factors is relatively sparse owing largely to petitioner’s failure to introduce in evidence or other- wise establish the precise terms of any lease agree- ment employment agreement or contract between beech trucking and ats the driver-leasing company nor does the record contain the drivers’ employment con- tracts moreover the record does not always clearly distinguish the roles of beech trucking and ats with respect to the drivers’ activities record in this case tlc was the employer of each driver-em- ployee we turn next to respondent’s arguments that the court should not allow petitioner to disavow tlc’s status as the employer of each driver-employee and that if the court were to allow peti- tioner to do so petitioner must demonstrate by strong_proof that tlc was not the employer of each driver-employee assuming arguendo that we were to reject such arguments of respondent on the instant record we nonetheless would and do below reject petitioner’s position that tlc was not the employer of each driver-employee consequently we need not and we shall not consider such arguments of respondent instead we shall deter- mine whether tlc was the employer of each driver-employee in determining whether tlc was the employer of each driver- employee we shall apply the common-law employment test nation- wide mut ins co v darden supra pincite alford v united_states supra pincite beech trucking co v commissioner t c pincite in determining under the common-law employment test whether tlc was the employer of each driver-employee we shall consider a variety of factors including the following the skill required the source of the instrumentalities and tools the location of the work the duration of the relationship between the parties whether the hiring party has the right to assign additional pro- jects to the hired party the extent of the hired party’s discretion over when and how long to work the method of payment the hired party’s role in hiring and paying assistants whether the work is part of the regular business of the hiring party whether the hiring party is in business the provision of employee_benefits and the tax treatment of the hired party nationwide mut ins co v darden supra pincite a primary consideration in determining which of two persons is the employer of an individual is which of the two persons has the right to control the activities of the individual 104_tc_140 see schweiger v farm bureau ins co 207_f3d_480 8th cir beech trucking co v commissioner supra pincite weber v commis- sioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir sec_31_3121_d_-1 employment_tax regs before considering the factors under the common-law employ- ment test we shall address the testimony of gary ankerfelt mr ankerfelt on which petitioner relies to support its position that tlc was not the employer of each driver-employee from tlc’s inception until mr ankerfelt was tlc’s president and chief_executive_officer according to petitioner mr ankerfelt’s testimony establishes that the provisions of each exclusive lease agreement which gave tlc the sole and absolute authority to hire fire and control the work and conduct of each driver-employee do not mean what they say in this regard mr ankerfelt testified tlc exercised only an advisory role in hiring each driver-employee without exception the trucking company client made the decision to terminate any driver-employee whom tlc leased to it and while tlc was leasing a driver- employee to a trucking company client tlc had no right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee on the record before us we find that respondent impeached the foregoing testimony of mr ankerfelt respondent introduced into the record an affidavit mr ankerfelt’s affidavit that mr ankerfelt made under oath in hix v minn workers’ comp assigned risk plan n w 2d dollar_figure in that affidavit mr ankerfelt swore under oath that tlc has sole authority to determine the assignment of a driver tlc retains the sole right to discharge and fire any of its drivers-employees sic when a lessee trucking company client no longer desires to lease a tlc driver-employee the tlc driver-employee returns to tlc for assignment to another lessee not only did respondent impeach mr ankerfelt’s testimony with mr ankerfelt’s affidavit respondent also raised other questions about the reliability of mr ankerfelt’s testimony that tlc exercised only an advisory role in hiring each driver-em- 40joe hix was one of tlc’s trucking company clients the court in hix v minn workers’ comp assigned risk plan n w 2d held that for purposes of minnesota’s workers’ compensation laws joe hix was not the employer of any driver-employee whom he leased from tlc ployee respondent called as a witness beverly fiereck ms fiereck the president of parkway auto transport parkway one of tlc’s trucking company clientsdollar_figure she testified that tlc and not parkway decided whether or not to hire a truck driver whom parkway referred to itdollar_figure we found ms fiereck to be credible moreover the record establishes that tlc successfully recruited and hired approximately percent of its driver- employees through its own recruiting efforts and that tlc rejected to percent of the truck drivers whom its trucking company clients referred to it we shall not rely on mr ankerfelt’s testimony to support petitioner’s position that tlc was not the employer of each driver-employee see 877_f2d_624 41the parties stipulated that the testimony of any person representing parkway is to be considered representative of the testimony that would be given by any persons representing other trucking company clients of tlc if they had been called to testify at the trial in this case 42each exclusive lease agreement provided in pertinent part lessor agrees to use its reasonable best efforts in furnishing lessee with drivers as may be requested from lessee from time to time during the term of this agreement lessee understands and agrees lessor cannot absolutely guarantee the availability of drivers for lessee upon demand but lessor nevertheless agrees to use its reasonable best efforts in furnishing lessee with any and all drivers required at all times during the terms of this agreement to facilitate the avail- ability of drivers to lessee lessee shall refer to lessor any and all qualified drivers known to it who may be suitable for employment by lessor 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 we shall now address the factors under the common-law employment test in order to determine whether tlc was the em- ployer of each driver-employee right to control driver-employee petitioner argues that each trucking company client exer- cised control_over the activities of a driver-employee whom tlc leased to it by giving such driver-employee his or her route assignments directing such driver-employee as to the loads assigned to him or her and as to the times by which such driver- employee had to deliver those loads and relaying any customer instructions relating to such loads respondent counters that the foregoing assignments direc- tions and instructions that each trucking company client gave to a driver-employee whom tlc leased to it were merely dispatching functions which as a practical matter could only be performed by the trucking companies and the fact that they did so has little bearing on which party was the drivers’ employer sec_31_3121_d_-1 employment_tax regs describes the right to control an employee as follows the person for whom services are performed has the right to control and direct the individual who perform sec_55 the services not only as to the result to be accom- plished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so we have found that tlc had the right to and did direct and control the work and conduct of each driver-employeedollar_figure thus tlc had the right to and did direct and control each driver- employee as to the operation and the loading and unloading of the truck of the trucking company client that leased such driver- employee from tlc and as to the details and means by which that operation and that loading and unloading were to be accomplished the tlc driver handbook which tlc gave to each driver-employee when it hired such driver-employee contained tlc’s detailed instructions that it required each driver-employee to follow with respect to inter alia fueling the trucks starting the trucks’ engines hooking up the trucks to trailers parking the trucks driving the trucks to achieve maximum fuel savings braking the trucks operating trucks in cold weather departure times of the trucks and loading the cargo on and unloading it off the 43the exclusive lease agreement provided that tlc shall in its absolute discretion direct the work and conduct of each driver-employee trucksdollar_figure moreover the driver contract which each driver-employee signed when tlc hired such driver-employee required each driver- employee to attend each year at least two safety meetings that tlc sponsored to complete any paperwork that tlc or its affili- ates requested on a daily basis or as directed and to perform any work that tlc required of such driver-employer without letting any of his or her personal problems including attitude affect such performance on the record before us we find that tlc had the right to control each driver-employee within the meaning of sec_31_3121_d_-1 employment_tax regs the dispatching func- tions ie route assignments directions as to the loads assigned and the times when such loads had to be delivered and any customer instructions relating to such loads that each of tlc’s trucking company clients performed did not give such trucking company client control_over each driver-employee within the meaning of those regulations on the record before us we find that tlc’s right to direct and control the work and conduct of each driver-employee is a factor evidencing that tlc was the employer of each driver- employee 44see supra note hiring of each driver-employee petitioner argues that tlc exercised only an advisory role in hiring each driver-employee petitioner also points out that when a trucking company became a client of tlc the truck drivers who had worked for that trucking company continued performing work at that trucking company client as driver-employees respondent counters that the exclusive lease agreement provided that tlc had the sole and absolute authority to hire each driver-employee and that tlc did not hire a truck driver as a driver-employee until he or she passed tlc’s screening and approval process according to respondent tlc’s screening and approval process was no formality and in fact tlc rejected to percent of the truck drivers whom its trucking company clients referred to it we have found that tlc had the sole and absolute authority to hire each driver-employee before tlc hired a truck driver as a driver-employee such truck driver had to pass tlc’s screening and approval process tlc rejected to percent of the truck drivers whom its trucking company clients referred to it moreover tlc hired approximately percent of its driver- employees through its own recruitment efforts ms fiereck the president of parkway testified that tlc and not parkway decided whether or not it would hire truck drivers whom parkway referred to tlcdollar_figure on the record before us we find that tlc’s sole and abso- lute authority to hire each driver-employee is a factor evidenc- ing that tlc was the employer of each driver-employee source of the instrumentalities and tools petitioner argues that each trucking company client provided the tools and instrumentalities of each driver-employee’s work because such trucking company client owned or leased the trucks that such driver-employee drove respondent counters that the fact that the drivers did not provide their own equipment and facilities is of little significance in determining by whom they were employed we have found that tlc was in the business of leasing driver-employees and not in the trucking business in contrast each trucking company client was in the trucking business and needed to own or lease one or more trucks in order to conduct that business on the record before us we find that each trucking company client’s owning or leasing the truck driven by each driver- employee whom it leased from tlc is a neutral factor in determin- ing whether tlc was the employer of each driver-employee 45see supra note right to assign additional projects to each driver-employee petitioner argues that while tlc was leasing a driver- employee to a trucking company client tlc had no right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee according to petitioner each driver-employee was effectively assigned to only one trucking company client respondent counters that the exclusive lease agreement gave tlc the right to lease a driver-employee to more than one truck- ing company client and thereby assign additional projects to such driver-employee we have found that while tlc was leasing a driver-employee to a trucking company client tlc had the right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee the parties agree that once tlc assigned a driver-employee to a trucking company client tlc did not reassign such driver-employee to another trucking company client without permission from the trucking company client to which tlc had assigned such driver- employee such a practice of tlc was we believe a sound business practice tlc like any business was interested in accommodating to the extent feasible the requests of its clientsdollar_figure on the record before us we find that tlc’s right to lease a driver-employee to a trucking company client while it was leasing such driver-employee to another trucking company client and thereby to assign additional projects to such driver-employee is a factor evidencing that tlc was the employer of each driver- employee employee_benefits for each driver-employee petitioner does not address tlc’s sponsorship of certain employee_benefits with respect to which each driver-employee made payments through payroll deductions including a sec_401 plan a sec_125 flexible_benefit_plan and group or individual health insurancedollar_figure on the record before us we find that tlc’s sponsorship of certain employee benefit plans for the driver-employees is a factor evidencing that tlc was the employer of each driver- 46we note that tlc frequently was successful in reassigning a driver-employee from one trucking company client that no longer wished to use such driver-employee to another trucking company client tlc also reassigned to another trucking company client any driver-employee who no longer wished to work with a particu- lar trucking company client to which tlc had assigned such driver-employee 47certain trucking company clients paid at least part of the premiums associated with the health insurance plan that tlc sponsored for the driver-employees whom tlc leased to them see supra note tlc paid the premiums associated with the dollar_figure group term life_insurance_policy provided for each driver-em- ployee employee authority to determine driver-employee’s vacation petitioner argues that each trucking company client and not tlc had the authority to determine whether to permit a driver- employee whom tlc leased to such trucking company client to take any vacation days respondent does not dispute that each trucking company client had such authority instead respondent maintains that determining whether to permit a driver-employee to take vacation days is like dispatching a function which must necessarily be performed by the trucking company and therefore has little bearing on which party is the employer on the record before us we find that each trucking company client’s authority to determine whether to permit a driver- employee whom tlc leased to it to take any vacation days is a factor evidencing that each trucking company client was the employer of each driver-employee method of payment petitioner argues that it is clear that the source of the funds used to meet tlc’s payroll obligations was from income earned by the trucking companies that is because according to petitioner tlc required the trucking companies to wire transfer the funds to tlc before tlc would issue payroll petitioner also points out that in order to ensure that tlc had sufficient funds to pay tlc’s payroll obligation the exclusive lease agreement required each trucking company client to pay a dollar_figure deposit to tlc an amount tlc intended to approximate tlc’s payroll obligation for each driver-employee for one week respondent counters that the source of the funds used by the trucking companies to pay tlc is irrelevant because solvent businesses necessarily pay recurring expenses out of income according to respondent what is relevant is that there was no escrow or reimbursement arrangement only the payment of a flat fee we have found that for each payroll_period with respect to each driver-employee tlc was obligated to and did pay such driver-employee his or her net wages and any per_diem_amounts regardless of whether the trucking company client to which tlc leased such driver-employee paid tlc the lease fee we have also found that each payroll_period each trucking company client paid tlc a lease fee that was not broken down into component parts which tlc used to cover its costs and generate a profit the method by which each trucking company client paid tlc the lease fee to compensate tlc for leasing driver-employees to such trucking company client is not a factor indicating that each trucking company client and not tlc was the employer of the driver-employees whom it leased from tlc it is common business practice for a business to use moneys received from its client sec_63 or customers as payments for services or goods in order to cover its expenses in order to ensure that tlc had sufficient funds to pay tlc’s payroll obligation each exclusive lease agreement required each trucking company client to make a dollar_figure deposit per truck with tlc the dollar_figure deposit that each trucking company client paid to tlc did not ensure that tlc had sufficient funds to pay tlc’s payroll obligation with respect to each driver-employee whom it leased to such trucking company client where such trucking company client selected a payroll_period that covered more than one week and or such driver-employee was entitled to a batch report lump sum amount that was greater than dollar_figure per payroll_period on the record before us we find that the method by which each trucking company client paid tlc a lease fee to compensate tlc for leasing driver-employees to such trucking company client is a neutral factor in determining whether tlc is the employer of each driver-employee on that record we further find that tlc’s payment of each driver-employee’s net wages and any per_diem_amounts is a factor evidencing that tlc was the employer of each driver-employee tax treatment of each driver-employee petitioner does not address tlc’s tax treatment of each driver-employee with respect to each driver-employee for each payroll_period tlc was obligated to and did pay such driver- employee his or her net wages and any per_diem_amounts as well as the employer’s share of employment_taxes withhold and pay the driver-employee’s share of employment_taxes withhold and pay federal and state income taxes make daily electronic funds transfers of the appropriate amounts of such taxes to the irs and appropriate state agencies and pay workers’ compensation insur- ance premiums on the record before us we find that tlc’s tax treatment of each driver-employee is a factor evidencing that tlc was the employer of such driver-employee work of driver-employee as part of regular business of tlc petitioner argues that each driver-employee was an integral part of the regular business of the trucking company client to which tlc leased such driver-employee and that each driver- employee played no role in the daily function of tlc’s business of providing back office functions such as payroll and benefits administration respondent counters that as reflected in the consolidated tax_return consolidated_return that petitioner filed for each of the taxable years at issue the leasing of driver-employees was tlc’s business and the deduction that petitioner claimed for each of the taxable years at issue for tlc’s expenses relating to the driver-employees was the largest deduction that petitioner claimed in its consolidated_return for each such taxable_year we have found that each truck driver that tlc hired as a driver-employee played an integral role in tlc’s business of leasing driver-employees to its trucking company clients the exclusive lease agreement provided in pertinent part lessor tlc hereby leases to lessee trucking company client those drivers in the employment of lessor during the term of the agreement lessor agrees to use its reasonable best efforts in furnishing lessee with drivers as may be requested from lessee from time to time during the term of this agreement the arrangement between tlc and each trucking company client was a driver-leasing arrangement and not merely the provision of back office functions each trucking company client could have conducted its trucking business by procuring the services of truck drivers to use in that business by hiring them directly and or by leasing them from a person engaged in the driver- leasing business tlc could not have conducted its business of leasing truck drivers without the driver-employees whom it leased to its trucking company clients on the record before us we find that the integral role that each driver-employee played in tlc’s business of leasing driver- employees to its trucking company clients is a factor evidencing that tlc was the employer of each driver-employee duration of the relationship between a driver-employee and a trucking company client petitioner argues that as between the trucking companies and their drivers their relationship was of indefinite dura- tion petitioner points out when a trucking company entered into a lease agreement with tlc the existing drivers would continue to drive for the trucking company moreover upon cancel- lation of the lease agreement with tlc the drivers typically would stay with the trucking company many drivers have long-term relationships with the trucking companies that pre-date the lease with tlc and continue after termination of the lease agreement respondent counters that the duration of the relationship is a factor which is of little significance in determining which party was the employer respondent points out that tlc fre- quently was successful in reassigning to another trucking company client a driver-employee whom a trucking company client did not wish to continue leasing from tlc petitioner does not explain what it means when it argues that the relationship between a trucking company and its drivers was of indefinite duration we presume that petitioner means that after a trucking company entered into an exclusive lease agreement with tlc each driver who previously worked for such trucking company continued to perform services for such company pursuant to the arrangement with such company that existed before it entered into such lease agreement with tlc we reject any such argument we have found that when each trucking company entered into an exclusive lease agreement with tlc such trucking company terminated the employment arrangement that it had with all of the truck drivers who previously worked for such trucking company in the instant case it is the nature and not the duration of the relationship between a driver-employee and tlc and the relationship between a driver-employee and a trucking company client that determines whether tlc or such trucking company client is the employer of such driver-employee on the record before us we find that tlc’s leasing a driver-employee to a trucking company client for which such driver-employee had worked before such trucking company client entered into an exclusive lease agreement with tlc is a neutral factor in determining whether tlc was the employer of such driver-employee termination of the employment of a driver-employee petitioner contends that without exception the trucking company client made the decision to terminate the employment of any driver-employee whom tlc leased to it petitioner points out that each trucking company client was in the best position to evaluate each driver-employee’s performance and therefore to decide whether to terminate the employment of a driver-employee respondent counters that the exclusive lease agreement provided that tlc and not each trucking company client had the sole and absolute authority to terminate the employment of each driver-employee we have found that tlc had the sole and absolute authority to terminate each driver-employee’s employment with tlc peti- tioner’s argument confuses a trucking company client’s right to decline using a particular driver-employee whom tlc wanted to lease to it with the termination by tlc of such driver-employee’s employment with tlc petitioner’s argument also ignores that tlc frequently was successful in reassigning a driver-employee from one trucking company client to another trucking company client that a trucking company client did not wish to use a particular driver-employee did not mean that tlc terminated such driver- employee’s employment with tlc tlc could have reassigned and frequently did reassign such a driver-employee to another trucking company client on the record before us we find that tlc’s sole and abso- lute authority to terminate each driver-employee’s employment with tlc is a factor evidencing that tlc was the employer of each driver-employee opportunity for profit and risk of loss petitioner argues that tlc’s opportunity for profit was from its payroll and payroll-related services petitioner also points out that each exclusive lease agreement contained an indemnification provision indemnification provision which provided in pertinent part lessor shall not be responsible or held liable for any injury or damage to person or property resulting from the use misuse or failure of any equipment used by lessee and utilized by lessor’s employees in the performance of its services to be provided herein in this respect and in all other respects lessee shall indemnify lessor against all liability or loss from and against all claims or actions based upon or arising out of damage or injury including death to persons or property caused by or sustained in the connection with the performance of the agreement or by conditions created thereby or based upon any violation of any local state or federal rule regulation ordinance or statute and the defense of any such claims or actions except only as to injuries sustained by lessor’s em- ployee as a result of such employee’s negligence or wrongful act of the employee lessor shall not be responsible for loss or damage to equipment or cargo of lessee by reason of collision fire flood windstorm explosion or other_casualty in this respect and in all other respects lessee shall indemnify lessor against all liabilities or losses including but not limited to those liabilities or losses described immediately above respondent counters that petitioner fails to distinguish between losses_incurred in the business of trucking and losses_incurred in the business of leasing employees we turn first to the indemnification provision on which petitioner relies we find that such indemnification provision may be read to support the respective positions of both parties in the instant case the indemnification provision on which petitioner relies may be construed as implicitly acknowledging that absent such provision tlc as the employer of each driver- employee whom it leased to a trucking company client would have been responsible presumably under the doctrine_of respondeat superior or a similar doctrine for all liabilities and losses arising from the negligent and or wrongful acts of such driver- employee however each trucking company client apparently received no consideration for its agreement under the indemnifi- cation provision on which petitioner relies to indemnify tlc for liabilities and losses arising from the negligent and or wrongful acts of each driver-employee whom it leased from tlc which may be construed as implicitly acknowledging that at least with respect to such liabilities and losses such trucking company client did not consider tlc to be the employer of such driver- employee we turn now to petitioner’s argument that tlc’s opportunity for profit was from its payroll and payroll-related services we reject petitioner’s characterization of the services that tlc provided to its trucking company clients as payroll and payroll- related_services we have found that tlc was in the business of leasing driver-employees to trucking company clients nonethe- less we find merit in petitioner’s suggestion that tlc’s oppor- tunity for profit from tlc’s business was limited that was because the amount of tlc’s gross_profit under an exclusive lease agreement with a trucking company client was not affected by any changes eg increasing or decreasing the per_diem percentage in the factor used to compute the lease fee to which tlc wa sec_71 entitled under such lease agreement the factor although not broken down into component parts was calculated to produce a lease fee that included inter alia a fixed amount for tlc’s gross_profit it is also noteworthy that tlc’s risk of loss from its driver-leasing business was limited to the risk that it would have to pay tlc’s payroll obligation with respect to each driver- employee for a payroll_period regardless of whether a trucking company client paid tlc the payroll_period net_lease fee due for such payroll perioddollar_figure on the record before us we find that the indemnification provision on which petitioner relies which we have found sup- ports the respective positions of both parties in the instant case is a neutral factor in determining whether tlc was the employer of each driver-employee on that record we further find that tlc’s limited opportunity for profit and limited risk of loss in its driver-leasing business is a factor evidencing that each trucking company client and not tlc was the employer of each driver-employee 48although each exclusive lease agreement required each trucking company client to make a dollar_figure deposit with tlc that deposit did not ensure that tlc had sufficient funds to pay tlc’s payroll obligation with respect to each driver-employee whom it leased to such trucking company client where such trucking company client selected a payroll_period that covered more than one week and or such driver-employee was entitled to a batch report lump sum amount that was greater than dollar_figure per payroll_period per_diem letter sec_72 petitioner argues that tlc’s trucking company clients were well aware of the total amount of per_diem they paid and their responsibility to limit their deduction under sec_274 because tlc sent each trucking company client a per_diem letter for each of the taxable years at issue respondent counters that tlc did not inform each trucking company client of the sec_274 limitation prior to such trucking company client’s entering into the exclusive lease agreement with tlc we have found that the exclusive lease agreement was silent as to any per_diem_amounts that tlc was to pay a driver- employee to cover such driver-employee’s food and beverage expenses while traveling away from home and the sec_274 limitation we have also found that there were no agreements between tlc and any trucking company client regarding tlc’s leasing driver-employees to such trucking company client other than the agreement set forth in the exclusive lease agree- ment we view the per_diem letters that tlc sent to its trucking company clients as nothing more than a self-serving attempt by tlc to bolster petitioner’s position in the respective consoli- dated forms that it filed for the taxable years at issue that the sec_274 limitation does not apply to the per_diem_amounts that tlc paid to its driver-employees in thi sec_73 regard we note that at least certain of the trucking company clients to which tlc sent the per_diem letters did not consider such letters to be binding on them since such trucking company clients did not take the sec_274 limitation into account in their respective tax returnsdollar_figure on the record before us we find that tlc’s sending a per_diem letter to each trucking company client is a neutral factor in determining whether tlc was the employer of each driver- employee based on our examination of the entire record before us we find that tlc was the employer of each driver-employee on that record we further find that the sec_274 limitation applies to the per_diem_amounts that tlc paid to its driver- employees we have considered all of the contentions and arguments of petitioner and respondent that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent 49the record establishes that tlc’s trucking company clients nbs trucking joe hix trucking blachowske truck line inc jones brothers trucking inc lake state transport inc schak trucking inc and parkway auto transport received respective notices of deficiency in which respondent determined that they had failed to take into account the sec_274 limitation appendix tlc driver handbook--table of contents transport leasing contract inc glossary of terms introduction drivers creed dispatch call-in general information general operation fueling parking starting engine equipment failures on road hooking up to trailer driving for maximum fuel savings braking miscellaneous cold weather operation departure times loading and unloading counting weighing your loads sliding fifth wheels sliding the trailer tandems overages and shortages late delivery hazardous materials claim prevention operations vans and reefers refrigerated trailers hooking up to trailer refrigeration unit operation trailer height counting seals loading unloading weighing loads forklifts pallets overages and shortages seals further thought claim prevention thermostat on unit recommended produce procedures how to handle different produce products miscellaneous produce any load operations tank trailers loading and making a delivery smoking spills and mixes in the event of a spill in the event of a toxic spill spill and mix reporting railroad crossings use of special equipment trailers in shop speed with tanks placarding operations flats drops cargo claim prevention pre-loading inspections loading chaining inspections during trip inspection at delivery tarping shortage high loads overhead obstructions permit loads - precautions specialized equipment load transferring forklifts introductions to the safety section what to do in case of an accident meeting other vehicles passing backing clearances rail road crossings speed tailgating right of way stopping parking turns top driving error sec_76 mirrors fire prevention and fire fighting hazards requiring extra precaution winter driving tip personal safety tips defensive driving momentum other important tlc information payroll advances phone calls motels valuables unauthorized passengers routes patience probation general conduct compensation note all references to dispatch in this manual are references to lessee dispatch
